1. If the evidence, other than mere possession of the stolen goods, shows a simple larceny has been committed as alleged in the accusation, the correct rule of what inferences may be drawn from such possession, if recent, is, "where on the trial of one charged with larceny it is shown by the evidence that recently after the commission of the offense the stolen goods were found in the possession of the defendant, that fact would authorize the jury to infer that the accused was guilty, unless he explained his possession to their satisfaction."  Morris v. State, 47 Ga. App. 792 (171 S.E. 555);  Timbs v. State, 71 Ga. App. 141 (30 S.E.2d 290). *Page 102 
2. It was a jury question in the instant case whether or not the recent possession by the defendant of the stolen property or a part thereof, was satisfactorily explained.
3. The jury were authorized to find from the whole evidence that the defendant was guilty of a simple larceny as charged, and the verdict which has the approval of the trial judge will not be disturbed.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
      DECIDED JANUARY 17, 1945. REHEARING DENIED FEBRUARY 13, 1945.